Order filed September 20, 2016




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-16-00587-CV
                                      ____________

            IN THE ESTATE OF MARY E. LARSON, DECEASED


                         On Appeal from the Probate Court
                              Galveston County, Texas
                         Trial Court Cause No. PR-0075669

                                       ORDER
       The clerk’s record was filed September 12, 2016. Our review has determined
that a relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the notice of appeal.

       The Galveston County Clerk is directed to file a supplemental clerk’s record
on or before September 30, 2016, containing the notice of appeal.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file

                                      PER CURIAM